Citation Nr: 0430295	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  98-05 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD, assigning a 10 percent evaluation therefore.  In 
October 1999, the evaluation assigned the veteran's PTSD was 
increased to 30 percent disabling.  The veteran testified at 
a Board hearing held at the Huntington, West Virginia RO in 
August 2001.

The Board remanded this claim in November 2001.


FINDINGS OF FACT


1.  The veteran's PTSD did not demonstrate "considerable" 
impairment of social and industrial adaptability.

2.  The veteran's PTSD has not been productive of 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW


A disability rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & West 
2003); 38 C.F.R. §§ 4.1, 4.130, 4.132, Diagnostic Code 9411  
(effective before and after November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Army 
from May 1968 to April 1970, with in-country service in the 
Republic of Vietnam.  The veteran was granted service 
connection for PTSD in May 1998.  After submission of 
additional evidence, the RO increased the veteran's award 
from 10 percent to 30 percent in October 1999.

The current claim before the Board is for an increased rating 
for PTSD, in excess of 30 percent.  The veteran was present 
at a Board hearing in August 2001.  Following his hearing, 
the Board remanded his claim for further development in 
November 2001.  Evidence submitted since the veteran's 
increase from 10 percent to 30 percent for his PTSD is as 
follows.

In December 2002, the veteran submitted to a VA mental 
disorders examination.  The examiner reported that the 
veteran was somewhat evasive and perhaps guarded during his 
examination.  He was alert and oriented times three.  He was 
well-related with broad affect and his mood was euthymic.  
His speech was articulate.  There was no presence of 
delusions or hallucinations, no impairment of his thought 
process or communication.  There was no inappropriate 
behavior.  He denied any suicidal or homicidal ideation.  The 
veteran denied any memory loss, ritualistic behaviors, or 
panic attacks.

The multiaxial assessment revealed the following:  Axis I - 
chronic PTSD; Axis    II - no diagnosis; Axis III - 
degenerative joint disease and lower back pain; Axis  IV - 
disabled and retired; Axis V - global assessment of 
functioning (GAF) was 55.

Also associated with the claims folder was an addendum to the 
December 2002 VA examination.  The addendum stated that the 
veteran's service-connected PTSD caused moderate impairment 
to his social functioning manifested in his restricted range 
of affect and irritability.  However, he remained engaged in 
family and church activities.  His industrial impairment was 
mildly affected by PTSD symptoms.  He was unemployed due to 
layoffs in 1995 and disabled based on neck and back pains.  
His GAF score reflected a moderate social impairment based on 
his reported and recorded symptoms.

In compliance with the Board's request for Social Security 
Administration (SSA) records, the RO requested and obtained 
these records regarding the veteran's award for SSA 
disability.  These records detailed the veteran's back and 
neck disabilities.

Also associated with the claims folder were the veteran's 
progress notes from the VA mental health clinic.  In July 
2003, the examiner stated that the veteran's mood was 
depressed off and on and affect was restricted.  He denied 
any suicidal or homicidal ideation.  His thought process was 
linear and coherent.  There were no psychotic symptoms and 
the veteran had good insight into his condition and good 
judgment.  His GAF score was 65.

In October 2003, the veteran's VA progress notes indicated 
that he was having problems sleeping due to nightmares.  The 
examiner stated that the veteran was alert and oriented times 
three.  His mood was slightly dysthymic and affect was 
constricted.  No suicidal or homicidal ideation was voiced.  
No delusions or gross psychosis were noted.  The veteran 
appeared fairly stable with medication but his sleep problems 
persisted.  The veteran's GAF score was 63.

In February 2004, the veteran was seen at the VA mental 
health clinic for medication review.  The veteran stated that 
he continued to have good days and bad days.  He also 
reported continued nightmares but less frequent due to his 
medication.  The examiner reported that the veteran was alert 
and oriented times three.  The veteran's mood was slightly 
dysthymic and his affect was constricted.  There was no 
evidence of suicidal or homicidal ideation with no delusions 
or gross psychosis noted.  His GAF score was 64.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated July 2003, the RO 
informed the veteran that to establish entitlement to an 
increase in service-connected benefits, the evidence must 
establish that his disability has increased in severity in 
accordance with the Schedule for Rating Disabilities (38 
C.F.R. Part 4).

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  The July 2003 letter informed the 
veteran that the VA would request all records held by Federal 
agencies to include service medical records or other military 
records, and medical records at VA hospitals.  The VA also 
stated that it would obtain records from the SSA.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The July 2003 letter informed the veteran that he 
must provide the VA with enough information about his 
additional private medical records so that they could be 
obtained.  The RO also informed the veteran that he is 
ultimately responsible to make sure all requested private 
medical records are received.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his skin disorder.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002).
In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  

Unless a statute or regulation clearly provides otherwise, a 
revised statute or regulation will not apply to a pending 
case if it would produce genuinely retroactive effects, but 
the revised statute will apply in the absence of retroactive 
effects.  See VAOPGCCONCL 1-2004 citing VAOPGCPREC 7-2003, at 
17 and Landgraf v. USI Film Products, 511 U.S. 244 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  See 38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. §§ 3.102, 4.3 (2003). 

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating psychiatric 
disabilities were revised on November 7, 1996.   VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-2003 (November 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000).

The Rating Schedule, prior to November 7, 1996, provided a 30 
percent disability rating with evidence of "definite" 
impairment of social and industrial adaptability, a 50 
percent disability rating for mental disorders when there was 
evidence of "considerable" impairment of social and 
industrial adaptability, a 70 percent rating for "severe" 
impairment of social and industrial adaptability, and a 100 
percent rating where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community or when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior or 
when there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before November 7, 
1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was  
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would qualify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  See O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c).

The Court had also held that the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132 were each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v.  
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

The Rating Schedule, effective after November 7, 1996, 
provides that a 30 percent rating requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks  (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social  
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  Nomenclature employed 
in the schedule is based upon the DSM-IV, which includes the 
GAF scale.  See 38 C.F.R. § 4.130 (2003).  

The December 2002 VA examination revealed that the veteran 
was well related with broad affect and his mood was euthymic.  
There was no presence of delusions or hallucinations and no 
impairment of his thought process or communication.  There 
was no inappropriate behavior.  He denied any suicidal of 
homicidal ideations.  The veteran denied any memory loss, 
ritualistic behaviors, or panic attacks.  His GAF score was 
55.  The January 2003 addendum stated that the veteran's 
service-connected PTSD was causing moderate impairment to his 
social functioning manifested in his restricted range of 
affect and irritability.  However, he remained engaged in 
family and church activities.  His industrial impairment was 
mildly affected by PTSD symptoms.  He was unemployed due to 
layoffs in 1995 and disabled based on neck and back pains.  
His GAF score reflected a moderate social impairment based on 
his reported and recorded symptoms.

VA mental health clinic notes dated July and October 2003 and 
February 2004 indicated a similar analysis as the December 
2002 VA examination, but reflected higher GAF scores: 65, 63 
and 64 respectively.

There is no pertinent evidence of record during the appellate 
period to indicate that a rating in excess of 30 percent 
under the criteria in effect prior to November 7, 1996, is 
warranted, or that the veteran's PTSD was manifested by any 
more than a "definite" impairment of social and industrial 
adaptability.  The Board concludes, rather, that the evidence 
shows that the veteran's service-connected PTSD 
symptomatology more nearly approximates the requirements for 
the currently assigned 30 percent disability rating under the  
"old" criteria for rating mental disorders.  While the 
veteran reports that he is short-tempered around his 
grandchildren and that people bother him, he was still able 
to participate successfully in social and group activities 
with both his family and other social contacts.

Further, based on the evidence of record, the Board finds a 
disability rating in excess of 30 percent, after November 7, 
1996, is not warranted.  The evidence demonstrates the 
veteran's PTSD was manifested by no more than social 
impairment with no apparent periods of inability to perform 
occupational tasks due to symptoms of depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and mild 
memory loss.  The veteran's current state of unemployment is 
based upon a neck and back injury, for which he is 
compensated by the SSA.

There is no probative evidence of occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
claim for a higher rating after November 7, 1996, must be 
denied.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (2002);  see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER


Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling, 
is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



